Citation Nr: 0207301	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  00-16 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
arthritis of the cervical spine, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for service-connected 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In May 2001, the Board remanded the veteran's claims to the 
RO for additional development, to include a VA examination.  
That development has been completed and the case is ready for 
final appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
obtained by the RO.

2.  The veteran's cervical spine disability is manifested by 
no more than moderate limitation of motion with pain of the 
cervical spine, accompanied by occasional flare-ups of pain 
in the left side of the neck. 

3.  The veteran's low back disability is objectively shown to 
be productive of no more than slight limitation of motion of 
the lumbar spine without evidence of pain on range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for the 
veteran's service-connected cervical spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5290, 5293 (2001).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the veteran's service-connected 
lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5292, 
5293 and 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claims.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements to support 
his claims in the statement of the case and supplemental 
statement of the cases issued throughout the duration of the 
appeal.  In addition, in May 2001, the Board remanded the 
veteran's claim to the RO in order to afford the veteran a VA 
examination of his spine, which was conducted in October 
2001.  Finally, in a letter to the veteran from the RO, dated 
in May 2001, the appellant was informed of the evidence 
needed to substantiate his claims and of the duty to assist 
and notice requirements of the VCAA. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.


I.  Factual Background

In August 1998, the veteran filed a claim at the RO in 
Jackson, Mississippi for increased evaluations for his 
service-connected cervical spine and lumbar spine 
disabilities.  

VA outpatient and examination reports, dating from August 
1998 to January 2002 reflect that the veteran has continued 
to complain of low back pain.  A September 1999 VA spine 
examination report reflects that the veteran denied pain in 
his neck but complained of numbness in his left hand.  The 
veteran reported that he had daily chronic back pain which 
flared-up with activity, and that he took non-steroidals as 
required on occasion in order to relieve the pain.  The 
examiner noted that the veteran was employed as a school 
teacher and that the nature of his daily work was such that 
his low back pain would not interfere with his ability to 
perform his responsibilities.  

An examination of the cervical spine in September 1999 
revealed no muscle tenderness, induration or swelling.  
Extension of the cervical spine was to 30 degrees, flexion 
was to 90 degrees, rotation was to 60 degrees, bilaterally, 
and lateral flexion was to 30 degrees, bilaterally.  A motor 
examination of the upper extremities revealed a slight 
decreased motor strength in the left arm of 4/5 with respect 
to both the hand grip, as well as forearm flexion.  There 
were no sensory changes in the left arm.  The examiner noted 
that the veteran was right handed, and he indicated that it 
was difficult to state whether the motor change was within 
the normal expectations for a predominately right handed 
individual.  An examination of the lumbar spine revealed 
extension to 30 degrees, flexion to 90 degrees, lateral 
flexion was 30 and 25 degrees to the left and right, 
respectively.  There was no evidence of swelling, induration 
or muscle spasm of the lumbar spine.  The veteran had good 
posture, and walked without the aid of an assistive device.  
There was no evidence of muscle atrophy in the lower 
extremities and reflexes were 2+ and equal, bilaterally. The 
examiner noted that previous X-rays of the cervical and 
lumbar spine, performed in 1995, did not reveal any evidence 
of degenerative changes but that there were some posterior 
osteophytes at C6-7, which were indicative of chronic 
ligamentous changes.  

X-rays of the cervical spine, conducted in October 1999, 
revealed well preserved height of the cervical vertebrae and 
intervertebral space.  Cervical spinal canal appeared within 
normal limits.  The odontoid process appeared normal and no 
other soft tissue or bony abnormality was seen.  X-rays of 
the lumbar spine, conducted in October 1999, revealed well 
preserved height of the lumbar vertebra and intervertebral 
space.  Sacroiliac joints appeared normal, and no other soft 
tissue or bony abnormality was seen.  

An October 2001 VA orthopedic examination report reflects 
that the examiner had reviewed the claims file and the May 
2001 Board remand prior to the examination.  The veteran 
reported having flare-ups of pain in his neck and low back 
over the previous two months, primarily in the left side of 
his neck which radiated into the left shoulder.  He related 
that the pain felt as if someone was sticking a knife into 
his neck and that he took muscle relaxants, which did not 
help.  He related that he exercised regularly.  The veteran 
described his low back pain as excruciating, and that when it 
flared-up, it took two days to two weeks for the pain to 
subside.  He related that during flare-ups, his pain was at a 
level ten.  He denied having any low back pain at the time of 
the examination.  He reported that for the previous two 
weeks, he had had level ten pain in the cervical spine.  The 
examiner noted that X-rays of the cervical and lumbosacral 
spine, conducted two years previously, did not reveal any 
osteophytes or disc disease.  

An examination of the veteran in October 2001 revealed that 
he was not in any acute distress and was somewhat obese.  His 
gait and station were normal.  The veteran was able to walk 
on his heels and toes without any difficulty.  Balance on one 
lower extremity was normal.  He was able to squat and rise 
without any difficulty.  However, after he squatted, he 
stated that his back was somewhat uncomfortable.  The veteran 
did not have any difficulty putting on his shoes, socks and 
shirt.  An examination of the cervical spine revealed no 
evidence of any paraspinal tenderness.  There was no 
tenderness over the trapezius muscle.  No trigger spots were 
noted.  There was no loss of lordosis.  The veteran had 
flexion of the cervical spine to 40 degrees (normal flexion 
of the cervical spine according to VA standards is to 60 
degrees), extension was to 30 degrees without pain and at 50 
degrees, he complained of severe pain on the left side at the 
medial trapezius area.  The examiner noted that normal range 
of motion for extension of the cervical spine according to VA 
standards was 75 degrees.  Lateral flexion of the cervical 
spine was to 40 and 35 degrees to the left and right, 
respectively, with pain at the left side of the trapezius 
muscle.  The examiner noted that normal range of motion for 
lateral flexion of the cervical spine according to VA 
standards was 40 degrees.  Rotation was to 40 degrees, 
bilaterally, with pain in the left side of the trapezius 
muscle.  The examiner noted that normal rotation of the 
cervical spine according to VA standards was 55 degrees.  A 
Spurling's sign was negative.  There was no radiation of pain 
in either upper extremity during the examination or in the 
veteran's history.  There was no atrophy of the muscles.  X-
rays of the cervical spine revealed well preserved height of 
the cervical vertebrae and intervertebral disc space.  A 
small posterior osteophyte was viewed at C6-7.  The cervical 
spine canal was within normal limits.

A neurological examination in October 2001 revealed that deep 
tendon reflexes were 2+ and symmetrical throughout.  Sensory 
function to pinprick was normal and manual muscle strength 
was within normal limits.  Straight leg raising test both 
while sitting and in the supine position were negative, 
bilaterally.  Examination of the lumbar spine revealed no 
evidence of paraspinal tenderness or abnormal curvatures.  
The veteran had flexion to 90 degrees, extension to 30 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 25 degrees, and rotation to 40 degrees, 
bilaterally.  The examiner noted that according to VA 
standards normal flexion of the lumbar spine was 95 degrees, 
extension was 35 degrees, lateral flexion was 40 degrees, and 
rotation was 35 degrees.  X-rays of the lumbar spine revealed 
well preserved height of the lumbar vertebrae and 
intervertebral disc space.  The facet joints appeared normal.  
No other soft tissue or bony abnormality was demonstrated.  
At the conclusion of the examination, the VA examiner entered 
diagnoses of degenerative joint disease of the cervical and 
lumbar spine and chronic neck/low back pain due to 
degenerative joint disease of the cervical and lumbar spine.  
The examiner further commented that during flare-ups, the 
veteran had limitations in his range of motion but that he 
did not exhibit any loss of coordination or weakness, even 
though he was having a flare-up of the neck at the time of 
the examination.  The examiner noted that range of motion was 
somewhat limited when compared to the normal values of the VA 
standards.  However, the examiner found the veteran's range 
of motion to have been within functional range of motion at 
the time of the examination.  

II.  Analysis

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2001).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required.  Id.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (2001); Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided. 
38 C.F.R. § 4.14 (2001); Fanning v. Brown, 4 Vet. App. 225 
(1993).

Under Diagnostic Code 5010, arthritis which is due to trauma 
and substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbation a 20 percent rating is assigned.  
Id. With x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, a 10 percent rating 
is assigned.  Id. The Rating Schedule notes that the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5290 provides that slight 
limitation of motion of the cervical spine will be assigned a 
10 percent evaluation, a 20 percent rating if the limitation 
is moderate, and a 30 percent rating if the limitation is 
severe.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provides that severe 
limitation of motion of the lumbar spine will be assigned a 
40 percent disabling, moderate limitation of motion warrants 
a 20 percent evaluation, and slight limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, upon a showing 
of mild symptoms, a 10 percent evaluation is warranted, and a 
20 percent evaluation is assigned for moderate, recurring 
attacks of intervertebral disc syndrome.  A 40 percent rating 
is contemplated for severe, recurrent attacks with 
intermittent relief.  In addition, a 60 percent evaluation, 
the highest rating available for intervertebral disc syndrome 
under Diagnostic Code 5293, is assigned for pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.
Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
evaluation is assigned for characteristic pain on motion, and 
a 20 percent rating is contemplated for lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  
Assignment of a 40 percent evaluation, the highest rating 
available under Diagnostic Code 5295, is contemplated for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

II.  Analysis

The RO has assigned 10 percent disability evaluations to the 
veteran's arthritis of the cervical and lumbar spine 
disabilities under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, traumatic arthritis, and Diagnostic 
Codes 5290 and 5292, limitation of motion of the cervical and 
lumbar spine, respectively.  However, the Board notes that 
there is currently no X-ray evidence of arthritis of the 
veteran's cervical and lumbar spine on X-rays performed by VA 
in September 2000 and October 2001.  Therefore, the 
diagnostic codes used to evaluate arthritis, 38 C.F.R. §§ 
5003 and 5010 (2001), will not be used in this case because 
X-rays did not indicate that traumatic arthritis was present 
in either the cervical or lumbar spine.    As such, the Board 
has explored the possibility of rating the veteran's cervical 
and lumbar spine disabilities under different diagnostic 
codes.  See Butts, supra. 

Cervical Spine

In applying the law to the existing facts, the record 
demonstrates the requisite objective manifestations for a 20 
percent disability evaluation for the service-connected 
cervical spine disability under Diagnostic Code 5290 (2001) 
have been met.  In reaching this conclusion, the Board notes 
that VA examination reports, dated in September 1999 and 
October 2001, show some variations in limitation of motion of 
the cervical spine, generally varying from slight to moderate 
restriction.  At times, such as at the October 2001 VA 
examination, pain on motion of the cervical spine has been 
noted, particularly at the extreme ranges of motion.  Indeed, 
during the October 2001, VA examination, the veteran was 
having a flare-up of pain at the left side of the neck.  
Therefore, taking into account the effects of pain, including 
on use and during flare-ups, the Board finds that there is 
moderate (but no worse) limitation of motion of the cervical 
spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  These clinical findings support a 20 
percent disability rating for moderate limitation of motion 
of the cervical spine under Diagnostic Code 5290.

The Board has considered whether an increased evaluation may 
be available under the criteria of Diagnostic Code 5293, 
which pertains to intervertebral disc syndrome.  While the 
veteran has reported experiencing repeated flare-ups of 
various symptoms, including pain in the left side of his neck 
and numbness extending into his left arm, the Board does not 
believe that these flare-ups have been demonstrated to be 
severely disabling or of such frequency as to result in only 
intermittent relief.  In this regard, there was no evidence 
of muscle spasm, radiation of pain in either upper extremity 
and no evidence of atrophy of the upper extremity during the 
October 2001 VA examination.  In addition, the VA examiner in 
October 2001 indicated that range of motion of the veteran's 
cervical spine was still within functional range of motion 
and that there was no evidence of weakness or incoordination.  
Thus, the Board finds the preponderance of the competent and 
probative evidence to be against the assignment of a 40 
percent disability rating under the criteria of Diagnostic 
Code  5293.  Furthermore, the Board also finds that a 
separate rating under Diagnostic Code 5293 is not warranted, 
because such a rating would violate the VA anti-pyramiding 
regulation, 38 C.F.R. § 4.14. This is because the 
symptomatology considered under the criteria of Diagnostic 
Code  5293 is not distinct from that which has already been 
considered in assigning a 30 percent disability rating under 
Diagnostic Code 5290.  See VAOPGCPREC 36-97 (Dec. 12, 1997) 
(holding that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae).
DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Although the Board recognizes that the 
veteran experiences flare-ups of his symptoms, as discussed 
above, the veteran's range of motion of the cervical spine is 
still within functional range of motion.  In this regard, 
there was no evidence of any loss of coordination or 
weakness, despite the fact that the veteran was having a 
flare-up of this neck at the time of the October 2001 
examination.  A neurological examination by VA in October 
2001 was normal.  In addition, although VA examinations have 
revealed evidence of painful motion, there was no evidence of 
excessive fatigability, or incoordination in the neck, and no 
indication of atrophy, swelling, or deformity in the cervical 
spine. Furthermore, to the extent that he experiences painful 
motion in his neck, the Board believes that this symptom has 
already been adequately compensated by the assignment, 
herein, of a 20 percent evaluation under the criteria of 
Diagnostic Code 5290.  For these reasons, the Board finds 
that the preponderance of the evidence is against the 
assignment of an increased evaluation under the provisions of 
38 C.F.R. §§ 4.40 or 4.45.  See DeLuca, supra.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 20 percent 
disability rating for the veteran's cervical spine 
disability.  38 C.F.R. § 4.71a, Diagnositic Code 5290.  The 
benefit sought on appeal is accordingly granted.

Low Back Disability

Under the criteria set forth under Diagnostic Code 5292, the 
Board finds that a 10 percent evaluation is appropriate, but 
that the preponderance of the evidence is against a higher 
rating.  Over the course of this appeal, the veteran has not 
been shown to experience more than slight limitation of 
motion in the lumbar spine area. When examined by VA in 
October 2001, the veteran had slight limitation of the lumbar 
spine without clinical evidence of pain or muscle spasm.  The 
actual range of motion as shown at that time of that 
examination may not be characterized as more than slightly 
reduced.

After reviewing the pertinent medical evidence of record in 
light of the criteria set forth at Diagnostic Codes 5293 and 
5295, the Board also finds that a 10 percent evaluation is 
appropriate, and that the preponderance of the evidence is 
against assignment of a higher evaluation under any relevant 
Diagnostic Code. As noted on repeat examination, there have 
been no symptoms associated with moderate, severe, or 
pronounced intervertebral disc syndrome.  During the October 
2001 VA examination, a neurological examination of the lower 
extremities was normal.  In this regard, there was no 
evidence of any muscle spasm, straight leg raising was 
negative in both the sitting and supine positions, sensory 
function to pinprick was normal throughout the lower 
extremities, and manual muscle strength was within normal 
limits.  The veteran ambulated without the aid of an 
assistive device.  Likewise, the veteran was not shown to 
have any symptoms associated with the criteria warranting 
assignment of an evaluation in excess of 10 percent for 
lumbosacral strain.  The veteran has not been shown to have 
muscle spasm, or appreciable loss of spine motion when 
examined by VA in September 1999 and October 2001.  
Accordingly, the Board finds that absent symptoms indicative 
of more than mild intervertebral disc syndrome or more than 
characteristic pain on motion in connection with lumbosacral 
strain, the veteran would not be entitled to more than a 10 
percent evaluation under either Diagnostic Codes 5293 or 
5295. 

DeLuca considerations

The Board notes further, that the 10 percent evaluation 
contemplates any degree of functional impairment the veteran 
may experience due to pain.  See generally 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  While the veteran has at times 
complained of experiencing significant functional impairment 
due to low back pain, the clinical evidence does not support 
impairment to such a degree.  While the veteran had some 
limited range of motion of the lumbar spine when examined by 
VA in October 2001, the examiner indicated that it was still 
within functional range of motion and that there was no 
evidence of incoordination or weakness.  Finally, there was 
no indication of atrophy, swelling, or deformity in the 
lumbar spine during the October 2001 VA examination.  

Accordingly, as the preponderance of the evidence is against 
a rating in excess of 10 percent for the veteran's service-
connected lumbar spine disability under any applicable 
diagnostic code, his claim for an increased rating for that 
disability must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

III.  Extraschedular consideration

In reaching this decision, the Board considered the issue of 
whether the veteran's service-connected cervical spine and 
lumbar spine disabilities, standing alone, presented an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards, such that referral to the appropriate officials 
for consideration of an extraschedular rating is warranted.  
See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 Vet. App. 
406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). Significantly, 
however, no evidence has been presented showing factors such 
as a marked interference with employment or frequent periods 
of hospitalization, due to the service-connected disability, 
as to render impractical the application of the regular 
schedular standards.  In this regard, the veteran has 
indicated that he has been able to continue his employment as 
a school teacher despite his cervical and lumbar spine 
disabilities, and has indicated that they do not render him 
bedridden.  Accordingly, the Board concludes that referral to 
the appropriate officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.
ORDER

Entitlement to an increased evaluation, to 20 percent, for 
service-connected cervical spine disability, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An evaluation in excess of 10 percent for service-connected 
lumbar spine disability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

